Order, Supreme Court, New York County (Charles E. Ramos, J.), entered April 23, 2012, subsuming a first contempt order and, to the extent appealed from as limited by the briefs, declaring respondent Hamerschlag in contempt of two restraining orders, unanimously affirmed, with costs. Appeal from first contempt order, same court and Justice, entered April 23, 2012, unanimously dismissed, without costs.
Respondent admits that she violated the restraining orders by removing money from the accounts of companies of whose assets she was explicitly restrained from “causing, permitting or suffering” any sale, assignment, or transfer (see Matter of McCormick v Axelrod, 59 NY2d 574, 582-583 [1983]). Since the orders restrained respondent and “all those in privity with her,” it is of no consequence that, as she contends, some of the money *616was removed by her husband, who under the circumstances was in privity with her. Moreover, since the orders also restrained respondent from “interfering with” the assets, we reject her argument that they did not encompass her attempt, after she learned that petitioner had acquired the companies in a sheriffs sale, to have petitioner forcibly removed from the companies’ corporate offices by the police.
We have considered respondent’s remaining arguments and find them without merit. Concur—Gonzalez, P.J., Friedman, Moskowitz, DeGrasse and Freedman, JJ.